Case 2:20-cv-02070-KHV-JPO Document 1-1 Filed 02/21/20 Page 1 of 6
Case 2:20-cv-02070-KHV-JPO Document 1-1 Filed 02/21/20 Page 2 of 6
          Case 2:20-cv-02070-KHV-JPO Document 1-1 Filed 02/21/20 Page 3 of 6



               IN THE DISTRICT COURT OF JOHNSON COUNTY, KANSAS
                           CIVIL COURT DEPARTMENT



HILL, ANDREA
                              Plaintiff                                      Case No: 20CV00475
               vs                                                            Division: 2
                                                                             K.S.A. Chapter 60
WALMART, INC.,
                              Defendant

                                               SUMMONS

To the above-named defendant:

        YOU ARE HEREBY NOTIFIED that an action has been commenced against you in this court.
You are required to file your answer to the petition with the court and to serve a copy upon the
plaintiff's attorney, as follows:


                              Name: JAMES R SHETLAR
                              Address: 8000 FOSTER
                                       OVERLAND PARK, KS 66204
                              Phone: (913) 648-3220


Within 21 days after service of summons upon you.

        If you fail to do so, judgment by default will be taken against you for the relief demanded in the
attached petition, which is incorporated herein by reference. Any related claim which you may have
against the plaintiff must be stated as a counterclaim in your answer, or you will thereafter be barred
from making such claim in any other action.




                                                             /s/ Jennie Leach
                                                             Clerk of the District Court


Dated: January 28, 2020




                 Johnson County Court House, 100 N. Kansas Ave. Olathe, KS 66061
Case 2:20-cv-02070-KHV-JPO Document 1-1 Filed 02/21/20 Page 4 of 6
Case 2:20-cv-02070-KHV-JPO Document 1-1 Filed 02/21/20 Page 5 of 6
Case 2:20-cv-02070-KHV-JPO Document 1-1 Filed 02/21/20 Page 6 of 6
